UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1486


OSCAR OMAR VASQUEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 10, 2009                  Decided:   July 20, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aroon R. Padharia, LAW OFFICE OF AROON R. PADHARIA, Washington,
D.C., for Petitioner.    Tony West, Assistant Attorney General,
William C. Peachey, Assistant Director, Eric W. Marsteller,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oscar Omar Vasquez, a lawful permanent resident and a

native and citizen of El Salvador, petitions for review of an

order of the Board of Immigration Appeals (“Board”) denying his

motion to reopen and his motion to reissue the Board’s order

sustaining the Government’s appeal.                       We deny the petition for

review.

             This court reviews the denial of a motion to reopen

for abuse of discretion.                  8 C.F.R. § 1003.2(a) (2009); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552

F.3d 397, 400 (4th Cir. 2009).                    A denial of a motion to reopen

must    be   reviewed         with   extreme       deference,     since       immigration

statutes      do      not     contemplate         reopening     and    the     applicable

regulations disfavor such motions.                       M.A. v. INS, 899 F.2d 304,

308 (4th Cir. 1990) (en banc).                    The motion “shall state the new

facts that will be proven at a hearing to be held if the motion

is     granted     and      shall    be    supported       by   affidavits      or     other

evidentiary        material.”        8    C.F.R.     §    1003.2(c)(1)       (2009).      It

“shall    not      be    granted     unless    it    appears     to    the    Board     that

evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former

hearing.”       Id.

             We find the Board had authority to enter an order of

removal      after       it   overturned      the        immigration    judge’s        order

                                              2
granting cancellation of removal.               See Cruz-Camey v. Gonzales,

504 F.3d 28, 29-30 (1st Cir. 2007); Lazo v. Gonzales, 462 F.3d

53, 54-55 (2d Cir. 2006).       We also find Vasquez failed to show

his due process rights were violated or that he was prejudiced

by the alleged error in the proceedings.               See Anim v. Mukasey,

535 F.3d 243, 256 (4th Cir. 2008); Dekoladenu v. Gonzales, 459

F.3d 500, 508 (4th Cir. 2006) (“No property or liberty interest

can exist when the relief sought is discretionary.”).                   Finally,

we find the Board did not abuse its discretion in denying the

motion to reopen.

           Accordingly,   we   deny       the    petition   for     review.      We

dispense   with   oral    argument    because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                      3